 

ao ~T DA tA |S WW LH

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

VS.

JESUS GONZALEZ,

Defendant.

 

 

 

Case No, 1:19-cr-00126-DAD-BAM

ORDER TO EXONERATE CASH BOND

IT IS SO ORDERED that the cash bond posted on receipt #CAE100042739 in the

above-entitled case by Jesus Gonzalez in the amount of $3,000.00 be exonerated and returned to

the surety.

Dated: | February 24, 2020

Deh 4. Ong

Honorable Dale A. Drozd
UNITED STATES DISTRICT JUDGE

 

 

 
